                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JUSTIN LEE DOUGLAS,

             Plaintiff,

      v.                                              Case No. 18-CV-1879

SCOTT ECKSTEIN, et al.,

             Defendants.


                                       ORDER


      Plaintiff Justin Lee Douglas filed a complaint under 42 U.S.C. § 1983 alleging

that the defendants violated his constitutional rights. On April 26, 2019, U.S. District

Judge Lynn Adelman (to whom the case is assigned), screened Douglas’s complaint

and allowed him to proceed, in part, against John and Jane Doe defendants. Judge

Adelman later referred the case to this court for the handling of pretrial matters.

      On September 24 and October 4, 2019, the court granted Douglas’s motions to

identify the names of the John and Jane Doe defendants. There are now twenty-four

defendants. On January 10, 2020, the defendants filed a motion for partial summary

judgment on the grounds that, before initiating this lawsuit, Douglas did not exhaust

the available administrative remedies on claims against some or all of twenty of the

defendants. The defendants explain that briefing on their motion is expected to be

completed in early March 2020.
      The defendants note that the deadline for filing dispositive motions is today,

January 13, 2020. They highlight that it would be an inefficient use of the parties’

and court’s resources for them to file a dispositive motion on the merits as to all

twenty-four defendants before the court resolves their motion on exhaustion as to

twenty of the defendants. They move the court to stay the dispositive motion deadline

until after the court resolves their motion for partial summary judgment on

exhaustion. The court will grant the motion and will set a new deadline for the filing

of dispositive motions on the merits after Judge Adelman resolves the defendants’

motion for summary judgment on exhaustion.

      The defendants also ask that, after resolving their motion on exhaustion, the

court set a new deadline for them to depose Douglas. Discovery closed a month ago,

on December 13, 2019. The defendants explain that “[d]iscovery has been completed

other than a deposition of the Plaintiff.” (ECF No. 38 at 2.) The defendants do not

explain why they did not depose Douglas before discovery closed or why they waited

until the Friday before dispositive motions were due to ask for additional time to

depose him. Because the defendants do not explain the reason why they waited so

long after discovery closed to request additional time to depose Douglas, the court

will deny their motion but will allow the defendants to provide additional information

as to why they did not raise this request sooner. Alternatively, they may obtain

Douglas’s consent to being deposed after the court resolves their motion on

exhaustion. If they provide either additional information or evidence of Douglas’s

consent, the court will reconsider its decision to deny their motion.

                                           2
        IT IS THEREFORE ORDERED that the defendants’ motion to stay or

modify the scheduling order (ECF No. 38) is GRANTED in part and DENIED in

part.

        IT IS FURTHER ORDERED that the dispositive motion deadline is

STAYED pending the court’s resolution of the defendants’ motion for partial

summary judgment on exhaustion grounds.

        IT IS FURTHER ORDERD that the defendants may provide an explanation

as to why they delayed asking for an extension of time to depose Douglas and/or

evidence of Douglas’s consent to be deposed after the court resolves the defendants’

motion for partial summary judgment on exhaustion grounds.

        Dated in Milwaukee, Wisconsin, this 13th day of January, 2020.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          3
